Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, an illuminating device comprising an illuminating device comprising:  a light emitting load driving device; a first light emitting load group; a second light emitting load group, and an insulation type voltage booster configured to step-up an input voltage to generate an output voltage and supply the output voltage to the first light emitting load group and the second light emitting load group while electrically insulating between a primary circuit system and a secondary circuit system and particularly including “a control circuit structured to be supplied a first voltage applied to the first load connection terminal, a second voltage applied to the second load connection terminal, and a reference voltage applied to the control circuit, wherein the control circuit is structured to select a minimum voltage between the first voltage and the second voltage, and the control circuit is structured to equalize the minimum voltage and the reference voltage, and the control circuit is configured to be adopted in the insulation type voltage booster ”, in combination with the remaining claimed limitations as recited in claim 13 (claims 2-12 and 14-15 are allowable since they are dependent on claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844